Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.:

SAAD YATRIBI,

       Plaintiff,

       v.

SWIRE PACIFIC HOLDINGS, Inc. (d/b/a SWIRE COCA-COLA, USA),

       Defendant.


                             COMPLAINT AND JURY DEMAND


       Plaintiff Saad Yatribi, by and through counsel Iris Halpern and Nicholas A. Lutz of

RATHOD ǀ MOHAMEDBHAI LLC, respectfully alleges in his Complaint and Jury Demand as

follows:

                                 NATURE OF THE ACTION

       This is an action under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000(e) et seq. (“Title VII”) as amended by Title I of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a), to correct unlawful race, ethnic, national origin, and

religious discrimination and retaliation. As alleged with greater particularity below,

Plaintiff alleges that Defendant Swire Pacific Holdings, Inc. (d/b/a Swire Coca-Cola,

USA) (“Swire Coca-Cola”) violated the law by denying Plaintiff equal employment

opportunities and by creating and maintaining a hostile work environment because of

Plaintiff’s race, ethnicity, national origin, and/or religion in violation of Title VII and
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 2 of 28




Section 1981, and by retaliating against Plaintiff when he opposed and complained

about the harassment and discrimination.

                              II. JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is proper pursuant to 28 U.S.C. §§ 1331, 1337,

and 1343. This action is authorized and instituted pursuant to 42 U.S.C. § 2000e et

seq., 42 U.S.C. §§ 1981 and §1981a.

        2.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. §

1391(b). All of the employment practices alleged herein to be unlawful were committed

within the District of Colorado, and at the time of the events giving rise to this litigation,

all of the parties resided in Colorado.

                                          III. PARTIES

        3.    Plaintiff Saad Yatribi worked for Swire Coca-Cola and two predecessor

corporations in multiple positions from October 2005 until January 2016.

        4.    Defendant Swire Pacific Holdings, Inc. (d/b/a Swire Coca-Cola, USA), is a

Colorado corporation with a principal mailing address at 9900 E. 40th Ave, Denver,

Colorado 80238. Defendant Swire Coca-Cola employed Plaintiff within the meaning of

Title VII.

        5.    Defendant Swire Coca-Cola employed 500 or more employees in 2014.

        6.    Defendant Swire Coca-Cola employed 500 or more employees in 2015.

        7.    Defendant Swire Coca-Cola employed 500 or more employees in 2016.

        8.    Swire Coca-Cola purchased the operations of Coca-Cola Refreshments

(“CCR”) on May 24, 2014.



                                               2
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 3 of 28




       9.        In addition to direct liability for any discrimination, harassment, and

retaliation in 2014 and thereafter, Swire Coca-Cola is also a successor in law to CCR,

and thus liable for any acts of harassment described in this Complaint that occurred

prior to 2014.

             a. Swire Coca-Cola has substantially continued CCR’s business operations.

             b. Swire Coca-Cola uses the same bottling plant and facilities as CCR,

             including the same machinery, equipment, and methods of production as

             CCR.

             c. Swire Coca-Cola does essentially the same work as CCR performed,

             selling the same products and services as CCR under substantially the same

             working conditions for its employees.

             d. Swire Coca-Cola retained the same or substantially the same supervisory

             personnel, including the central management actors relevant to this case.

             e. Swire Coca-Cola had notice of all the complaints of discrimination and

             harassment, both those made internally and those filed with the Equal

             Employment Opportunity Commission (“EEOC”), that are relevant to this

             case.

                                 IV. FACTUAL ALLEGATIONS

                                          BACKGROUND

       10.       Plaintiff Saad Yatribi was born in Morocco.

       11.       Mr. Yatribi emigrated to the United States from Morocco in 1998.

       12.       Mr. Yatribi is of Arab and Middle Eastern descent.



                                                3
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 4 of 28




      13.      Mr. Yatribi also adheres to the Islamic faith.

      14.      In approximately October 2005, Mr. Yatribi began working as a

merchandiser with CCR’s predecessor, Coca Cola Enterprises Inc. (“CCE”).

      15.      CCE promoted Mr. Yatribi to a small stores account manager position, a

position in which he remained after CCR acquired CCE in 2010.

      16.      After Defendant Swire Coca-Cola acquired CCR on May 24, 2014, Mr.

Yatribi continued to work as a small stores account manager.

      17.      Swire Coca-Cola produces, sells, and distributes Coca-Cola and other

Coca-Cola products to retailers in numerous American markets such as gas stations,

convenience stores, restaurants, and hotels.

      18.      Mr. Yatribi’s position as a small stores account manager entailed

managing client accounts, ordering product, restocking product, removing and replacing

expired product, and ensuring that products were arranged consistently with the

company’s “brand flow” policies.

      19.      In satisfying these responsibilities, Mr. Yatribi drove different routes across

the Denver metropolitan area to meet with clients, inspect in-store products and

merchandise displays, fill new orders, and remove and replace expired products, among

other tasks.

      20.      Mr. Yatribi was immediately successful in his role as a small stores

account manager and he quickly received praise and recognition from his coworkers

and supervisors. For example:




                                              4
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 5 of 28




            a. Key Account Manager, and Mr. Yatribi’s former manager, Lisa Logan,

            recalls no problems with Mr. Yatribi’s performance during the 45 months she

            supervised him, and believed that she and Mr. Yatribi “had a really good

            relationship.”

            b.    Senior Area Sales Manager Richard Plaisance, who managed Mr. Yatribi

            between 2011 and the end of Mr. Yatribi’s employment, found him to be a

            “solid rep,” “respected,” and “knowledgeable.”

            c.    Area Sales Manager Adam Terrin, who supervised Mr. Yatribi, described

            Mr. Yatribi’s performance as “great,” stating Mr. Yatribi came to work “every

            day,” needed very “few coaching opportunities,” and was an overall “good

            guy” and “good employee.”

            d. Mr. Yatribi received either quarterly bonuses, merit-based increases, or

            both, every single year of his employment.

            e. Between 2005 and 2014, Mr. Yatribi received not one written counseling

            or discipline.

                 MR. YATRIBI WAS SUBJECTED TO DISCRIMINATORY HARASSMENT

      21.        In approximately 2011, Mr. Yatribi began to experience harassment by his

managers including Senior Area Sales Manager Plaisance, Area Sales Manager Terrin,

and Key Account Manager Logan.

      22.        The harassment started on or about the time that U.S. Navy Seals

successfully assassinated Osama Bin Laden, an architect of the 9/11 terrorist attacks

on the United States, and leader of Al-Qaeda.



                                              5
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 6 of 28




      23.      Between 2011 and January 15, 2016, Mr. Yatribi’s managers subjected

Mr. Yatribi to numerous derogatory comments, insults, and racist and Islamophobic

jokes. For example:

            a. On the day US forces assassinated Bin Laden, Lisa Logan asked Mr.

            Yatribi, “Did you hear? They got your uncle. He looks just like you,” referring

            to Osama Bin Laden.

            b. Manager Lisa Logan made multiple jokes about Mr. Yatribi being wired

            with a bomb including words to the effect of,

                   i. “Are you hiding a bomb under your coat.”

                   ii. “Do you have wires in your coat?”

                  iii. “Don’t blow us up.”

            c. Ms. Logan referred to Mr. Yatribi as “Al-Qaeda” on numerous occasions.

            d. Ms. Logan also referred to Mr. Yatribi as a “terrorist” on numerous

            occasions.

            e. More than once, Mr. Plaisance told Mr. Yatribi that he needed to trim his

            beard because he looked like “those guys on the news,” referring to terrorists.

            f. In one incident, Mr. Yatribi and his son, age 5, attended a company tree-

            planting event. When Mr. Yatribi and his son arrived, Mr. Plaisance

            commented that Mr. Yatribi and his son “look[ed] like they were going to steal

            hub caps, not plant trees.”




                                              6
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 7 of 28




             g. After a meeting, one of Mr. Yatribi’s managers told Mr. Yatribi to “take the

             left-over pizzas to feed your twenty kids,” invoking the stereotype that men of

             Middle Eastern or Arab descent have too many children.

             h. Mr. Plaisance frequently mispronounced Mr. Yatribi’s first name as “Sad,”

             and made jokes, such as “Sad, don’t be sad” and “Sad, are you sad today?”,

             so as to make fun of Mr. Yatribi’s non-Anglo name.

             i.   Prior to a company holiday party, Mr. Plaisance told Mr. Yatribi, “Don’t

             worry Saad, there won’t be any pork there,” deriding the fact many Muslims

             like Mr. Yatribi do not eat pork.

             j.   Mr. Plaisance and Mr. Yatribi’s supervisor, Mr. Terrin, often referred to Mr.

             Yatribi as a “foreigner” in the presence of other employees. The last time this

             happened, before Mr. Yatribi’s employment ended, Mr. Terrin told Mr. Yatribi

             “you don’t get any because you’re a foreigner” after Mr. Yatribi inquired about

             new marketing materials after a district sales team meeting.

       24.        Knowing that his religious beliefs do not condone such conduct, Ms.

   Logan frequently made overtly sexual comments to Mr. Yatribi, including:

             a. “The reason I can sell promotions is because I have boobs,” while

             squeezing her breasts.

             b. Referring to promotional sales representatives as “sluts.”

       25.        While the above examples are illustrative of the types of abuses Mr.

Yatribi endured, they are not an exhaustive list. These types of incidents of harassment

were a near constant part of Mr. Yatribi’s work life.



                                                 7
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 8 of 28




        26.      At no point did anyone in management intervene in these incidents of

harassment. In fact, in each, at least one manager actually participated in perpetuating

the harassment.

        27.      In approximately 2013, Mr. Yatribi complained about the racial and

religious discrimination he was facing via an email addressed to the Human Resources

Department.

        28.      Mr. Yatribi did not receive a response to his complaint.

          MR. YATRIBI COMPLAINED TO SWIRE COCA-COLA ABOUT DISCRIMINATION

        29.      On May 4, 2015, Mr. Yatribi met with Swire Coca-Cola’s Human

Resources Business Partner Stephanie Jardim to discuss the ongoing discrimination

and harassment.

        30.      Mr. Yatribi recounted to Ms. Jardim many of the incidents detailed above.

        31.      Ms. Jardim asked Mr. Yatribi to provide her with a written statement

detailing his concerns.

        32.      Mr. Yatribi provided Ms. Jardim with a report detailing several incidents of

racist and Islamophobic comments made by his current management team including

that:

              a. “Rich made a comment twice about my beard and that I needed it trimmed

              because I look the people on the news.”

              b. “Rich made an offensive comment toward me and my 9yr old son at the

              time when we volunteered to plant trees at an event . . . say[ing] ‘you guys

              look like you’re going to ste[al] h[ub] caps not plant trees.’”



                                                  8
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 9 of 28




             c. “I was addressed by management in Rich Plaisance’s presence as a

             terrorist [and] other jokes were made about bombs and wearing wires. And

             that I looked like Bin Laden . . .”

             d. Comments were made by management, ‘take the left over pizzas to feed

             your twenty kids . . .”

             e. “Rich addressed me as ‘Sad’ instead of Saad.”

             f. “Adam Terrin, had addressed me as a ‘foreigner’ twice in front of account

             managers . . .”

             g. Rich made a comment . . . “don’t worry Saad there won’t be any pork

             there,” referring to a company party. “[I]t was offensive. I don’t eat pork or

             drink alcohol due to my religio[us] belie[f]s.”

       33.      Mr. Yatribi also asked Ms. Jardim that his complaints be kept anonymous

and explained that he feared being retaliated against by his supervisors.

       34.      Ms. Jardim informed Mr. Yatribi that she would investigate his complaint

and follow up with him at a later date.

       35.      In the months that followed, Ms. Jardim produced an internal investigation

report for Swire Coca-Cola’s Human Resources Department.

       36.      Ms. Jardim’s final report substantiated many of Mr. Yatribi’s complaints.

Ms. Jardim found for example that:

             a. “People are still upset because nothing was done with the first complaint

             against Lisa Logan and Richard Plaisance regarding favoritism,

             religious/racial comments.”



                                                   9
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 10 of 28




            b. “[It is] [n]ot a safe environment [for employees] - they get retaliated

            against.”

            c. One employee “[s]tated she was present when Richard made the

            comment about Saad’s beard in front of everyone at a meeting. She said that

            Saad responded that it was due to his religion and he took offence.”

            d. Another employee, referred to as White female (2) in the report,

            “expressed that the working environment was terrible and that she has heard

            racial comments made and feels that there is favoritism.”

            e. Ms. Jardim also found that Mr. Plaisance made other racist remarks in the

            workplace including, when speaking of a Wal-Mart in Aurora, Colorado, words

            to the effect of “what do you expect, they are all Blacks and Mexicans.”

      37.      Ms. Jardim’s report was reviewed and edited over the course of a three-

month period by Senior Human Resources Manager Matt Lambert.

      38.      Notably, over the course of several drafts exchanged between Ms. Jardim

and Mr. Lambert, the report was altered to reflect more favorably on Swire Coca-Cola

and to reduce the culpability of Mr. Yatribi’s managers. For example:

            a. The report was altered to include the comment that Mr. Plaisance felt

            remorse for his racist comments about Mr. Yatribi’s beard.

            b. The original report read, “Also favoritism was mentioned by three

            employees. I would recommend sensitivity training for all managers in this

            department to train them on what is inappropriate and cultural sensitivity. It

            does not appear that Richard or Lisa did anything out of malice.” But the final



                                              10
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 11 of 28




             report concluded, “The comment about the beard and Saad’s name being

             said incorrectly was substantiated during the investigation. Also, favoritism

             was mentioned by three employees, but there was no clear indication that it

             based on gender, ethnicity, or religion.”

       39.      Ultimately, Swire Coca-Cola took no remedial action against Mr.

Plaisance, Ms. Logan, or Mr. Terrin, despite its own internal investigation substantiating

Mr. Yatribi’s complaints of discriminatory harassment:

             a. Mr. Plaisance, Mr. Terrin, and Ms. Logan were not issued written

             discipline.

             b. Mr. Plaisance, Mr. Terrin, and Ms. Logan were not suspended or

             terminated.

             c. Mr. Plaisance, Mr. Terrin, and Ms. Logan received merit-based pay

             increases in 2015 and 2016.

             d. Mr. Plaisance, Mr. Terrin, and Ms. Logan received bonuses in 2015 and

             2016.

       40.      No one at Swire Coca-Cola ever informed Mr. Yatribi of the results of Ms.

Jardim’s investigation.

       41.      No one at Swire Coca-Cola ever provided Mr. Yatribi a copy of Ms.

Jardim’s report.




                                               11
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 12 of 28




                   SWIRE COCA-COLA DENIED MR. YATRIBI A PROMOTION

         42.   On or about November 11, 2015, just months after Mr. Yatribi had

complained to Ms. Jardim about discrimination based on his race, national origin, and

religion, Mr. Yatribi applied for a promotion to an area sales manager position.

         43.   Out of 14 total applicants, Swire Coca-Cola determined that three were

qualified for the position, including Mr. Yatribi.

         44.   On or about November 17, 2015, after receiving Mr. Yatribi’s application,

Mr. Plaisance initiated an audit of one of Mr. Yatribi’s stores.

         45.   On or about the same week, however, Mr. Plaisance notified one of the

other applicants, Josh Pavlovich, that he had one week to “clean up” his store before his

audit.

         46.   Mr. Pavlovich is a white male who does not adhere to the Islamic faith.

         47.   Mr. Pavlovich has never complained about discriminatory harassment at

Swire Coca-Cola.

         48.   Unlike Mr. Pavlovich, Mr. Plaisance did not provide Mr. Yatribi any

advance notice of his audit.

         49.   On November 24, 2015, Mr. Plaisance informed Mr. Yatribi that he would

not be permitted to interview for the area sales manager position.

         50.   On or about December 1, 2015, Mr. Pavlovich received the area sales

manager promotion.




                                              12
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 13 of 28




        51.     Swire Coca-Cola’s stated reason for denying Mr. Yatribi the right to

interview for the area sales manager position was that Mr. Plaisance had found

outdated product in Mr. Yatribi’s stores during the audit.

        52.     Mr. Pavlovich later admitted to several of his coworkers that Mr. Plaisance

had given him notice a week in advance of his audit to clean up any problems that might

exist in his territory.

        53.     Mr. Yatribi was not provided the same opportunity to rectify problems

within his territory as his white, non-Muslim counterpart. Instead, Mr. Yatribi was

immediately disqualified from consideration for the area sales manager position.

        54.     Mr. Yatribi had significantly more years of experience as a small stores

account manager than Mr. Pavlovich.

        55.     Mr. Yatribi was also the most senior Swire Coca-Cola employee to have

applied for the area sales manager position.

        56.     Mr. Yatribi had significantly more experience than Mr. Pavlovich working

with District Managers, a requirement of the position, than Mr. Pavlovich.

        57.     Mr. Yatribi frequently filled in for Swire Coca-Cola area sales managers,

including Adam Terrin, when they were on leave or vacation.

        58.     Mr. Yatribi also trained other small stores account managers.

        59.     Mr. Pavlovich had none of the above qualifications or experience when he

was promoted to area sales manager.

        60.     At the time of Mr. Pavlovich’s promotion, he had been working in a small

stores account manager role for less than a year.



                                             13
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 14 of 28




 MR. YATRIBI AGAIN COMPLAINED ABOUT DISCRIMINATION AFTER THE FAILURE TO PROMOTE

      61.      On or about December 2, 2015, Mr. Yatribi asked to meet with Division

Vice President Lance Wright.

      62.      On December 7, 2015, Mr. Yatribi met with Mr. Wright, accompanied by

his coworker Adam Smith.

      63.      Mr. Yatribi told Mr. Wright that he believed the reason he was denied an

interview for the area sales manager position was that Mr. Plaisance was retaliating

against him.

      64.      Mr. Yatribi told Mr. Wright that Mr. Plaisance had discriminated against

him by making racial comments and jokes.

      65.      Mr. Yatribi told Mr. Wright that he had complained to Ms. Jardim in Human

Resources and that no one at Swire Coca-Cola had followed up with him about his

complaints.

      66.      Mr. Wright stopped Mr. Yatribi and told him that he needed to report the

issue to Human Resources, but Mr. Wright did nothing himself to investigate or

intercede and stop the discrimination.

      67.      Mr. Yatribi, along with Mr. Smith, met with Human Resources Business

Partner Cyndi Johnson on December 8, 2015.

      68.      During the meeting with Ms. Johnson, Mr. Yatribi explained that he felt he

continued to be discriminated against by management.

      69.      Mr. Yatribi explained to Ms. Johnson that he did not believe that Mr.

Plaisance denied him an interview for work-related reasons.



                                            14
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 15 of 28




       70.    Mr. Yatribi told Ms. Johnson that he felt that Mr. Plaisance had denied Mr.

Yatribi an interview because of Mr. Yatribi’ s religious beliefs and his ethnicity, and in

retaliation for his prior complaints about Mr. Plaisance, Ms. Logan, and Mr. Terrin.

       71.    Mr. Yatribi told Ms. Johnson that Mr. Plaisance had made numerous

derogatory comments about Mr. Yatribi being Muslim and Arab.

       72.    Mr. Yatribi also requested to be transferred out of Mr. Plaisance’s

department.

       73.    Mr. Yatribi further explained that he had complained about discrimination

by the same managers in the past to Ms. Jardim.

       74.    Ms. Johnson was entirely unaware of Mr. Yatribi’s prior complaints of

discrimination. She admitted to Mr. Yatribi that this was the first time she had heard of

his complaint, and that she knew nothing about an investigation.

       75.    Mr. Yatribi requested that Ms. Johnson review the written complaints he

had previously submitted to Ms. Jardim.

       76.    Because no one at Swire Coca-Cola had ever followed up with him after

his other complaints of discrimination, Mr. Yatribi still thought no investigation had ever

taken place, so he asked Ms. Johnson to investigate.

       77.    Ms. Johnson asked Mr. Yatribi if the discrimination complaints he had

previously raised to Ms. Jardim had been resolved.

       78.    Mr. Yatribi told Ms. Johnson that his complaints had not been resolved.

       79.    Ms. Johnson assured Mr. Yatribi that she would investigate Mr. Yatribi’s

concerns and attempt to find a resolution.



                                             15
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 16 of 28




       80.    Ms. Johnson also told Mr. Yatribi and Mr. Smith not to “take your issues to

court,” and that “we prefer to handle things in-house.”

   MANAGEMENT DISCIPLINED MR. YATRIBI FOLLOWING HIS COMPLAINT TO MS. JOHNSON

       81.    The following day, December 9, 2015, Ms. Johnson called Mr. Yatribi to a

meeting with Ms. Johnson and Mr. Yatribi’s direct supervisor, Mr. Terrin.

       82.    Ms. Johnson began the meeting by telling Mr. Yatribi that he had not been

given the opportunity to interview for the area sales manager position because Mr.

Yatribi’s manager, Mr. Plaisance, had audited one of Mr. Yatribi’s stores and found out-

of-date product.

       83.    Ms. Johnson then handed Mr. Yatribi a disciplinary action form addressing

the results of that audit and disciplining Mr. Yatribi for the out-of-date product.

       84.    Without any warning, Ms. Johnson then suddenly asked Mr. Yatribi if any

other comments regarding his race or religion had been made to him.

       85.    Mr. Yatribi, sitting in front of a supervisor who had made numerous

discriminatory comments to him, and who Mr. Yatribi expressly identified as someone

from whom he feared retaliation, replied in the negative.

       86.    Until this point, Mr. Yatribi believed that Swire Coca-Cola had maintained

his anonymity, as originally requested, and was startled and distressed to find out that

had not been the case.

  SWIRE COCA-COLA DISREGARDED ITS OWN POLICIES TO INTERVIEW FOR THE AREA SALES
                  MANAGER POSITION WITH ANOTHER WHITE MALE

       87.    Approximately four months after he was promoted to the area sales

manager position, Josh Pavlovich left Swire Coca-Cola.


                                             16
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 17 of 28




       88.    Adam Smith applied for, and was interviewed for, a promotion to the area

sales manager position.

       89.    Mr. Smith is another white male who does not adhere to the Islamic faith.

       90.    Swire Coca-Cola policy dictates that Swire Coca-Cola employees are not

eligible for promotion if the employee in question has been disciplined within six months

of the application for promotion.

       91.    However, Mr. Smith had been disciplined for a prior audit at the same time

as Mr. Yatribi.

       92.    Despite Swire Coca-Cola’s internal policy, Mr. Smith was nevertheless

interviewed for the area sales manager position, a courtesy not afforded Mr. Yatribi four

months earlier.

       93.    In addition, this time, none of Mr. Smith’s territories were audited prior to

his interview for the promotion to area sales manager.

  SWIRE COCA-COLA TERMINATED MR. YATRIBI AFTER HE FILED AN EXTERNAL CHARGE OF
                               DISCRIMINATION

       94.    On December 15, 2015, Mr. Yatribi was injured in a car accident while

performing his work duties.

       95.    Swire Coca-Cola placed Mr. Yatribi on light duty for almost a year

thereafter.

       96.    On December 29, 2015, Mr. Yatribi filed a charge of discrimination with

the Equal Employment Opportunity Commission alleging management at Swire Coca-

Cola discriminated against him and harassed him because of his Muslim faith and




                                             17
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 18 of 28




Moroccan ancestry, and that he had been retaliated against for reporting and opposing

the discrimination.

       97.    On January 22, 2016, the EEOC notified Ms. Johnson of Mr. Yatribi’s

charge.

       98.    In 2016, Swire Coca-Cola responded in writing to Mr. Yatribi’s charge,

stating that the company “[v]alues Yatribi as an employee and hopes to find an

amicable resolution to this matter.”

       99.    After Mr. Yatribi filed his charge, Mr. Terrin began constantly interrogating

Mr. Yatribi about his injuries and keeping careful tabs on everywhere Mr. Yatribi went.

       100.   During this time period, Ms. Logan argued that Mr. Yatribi was “milking it.”

       101.   Mr. Terrin, though not actually supervising Mr. Yatribi while Mr. Yatribi was

on light duty, frequently requested that Mr. Yatribi provide copies of his doctor’s notes to

Mr. Terrin.

       102.   In the hope of setting him up for termination, Mr. Terrin also began

papering Mr. Yatribi personnel file. In one instance, Mr. Terrin presented Mr. Yatribi with

a write-up, trying to establish a basis for terminating him. When Mr. Yatribi questioned

whether Human Resources had approved the write-up, Mr. Terrin was forced to

withdraw the discipline.

       103.   On November 15, 2017, Swire Coca-Cola suddenly submitted a

supplemental position statement to the EEOC, taking a decidedly different tone. In that

supplemental position statement, Swire Coca-Cola asked the EEOC not to investigate




                                            18
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 19 of 28




many of the incidents of harassment described by Mr. Yatribi, and to issue a no cause

finding and close the case.

       104.   On December 7, 2016, Mr. Yatribi was called to a meeting with Manager

of Sales Phillip Merrill, the two managers that had worked with Mr. Yatribi while he was

on light duty, and Senior Human Resources Manager Matt Lambert who was present

via telephone.

       105.   Mr. Merrill told Mr. Yatribi that Swire Coca-Cola had received notice that

Mr. Yatribi had reached maximum medical improvement and had been given an

impairment rating of 25%.

       106.   Mr. Merrill told Mr. Yatribi that Swire Coca-Cola did not have any positions

available that could accommodate Mr. Yatribi’s physical impairment, and that therefore,

Swire Coca-Cola was terminating Mr. Yatribi’s employment effective immediately.

       107.   Mr. Lambert then referred to Mr. Yatribi as a “liability.”

       108.   Though Swire Coca-Cola claimed that it did not have any available

positions that Mr. Yatribi could perform with his physical impairment, it made no effort to

engage in the interactive process or accommodate Mr. Yatribi until he was fully

recovered.

       109.   Swire Coca-Cola employs numerous employees in minimally physical

positions.

       110.   There were numerous light duty jobs available that other employees who

required light duty were afforded for indefinite periods of time.




                                             19
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 20 of 28




       111.     In at least one instance, a small stores account manager that lost his

ability to drive his route due to a driving under the influence charge was transferred to

an office role.

       112.     Swire Coca-Cola also has numerous minimally physical positions involved

in managing warehouse operations.

       113.     Swire Coca-Cola also has numerous minimally physical positions in its

front office.

       114.     Swire Coca-Cola’s stated explanation for firing Mr. Yatribi was a pretext

for retaliatory motive.

                                  V. CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF
                              42 U.S.C. §§ 2000e-2(a)
Race/National Origin/Religion-Based Hostile Work Environment Under Title VII

       115.     The allegations in the foregoing paragraphs are hereby incorporated by

   reference.

       116.     Saad Yatribi is a practicing Muslim and individual of Arab and Middle

   Eastern descent.

       117.     Defendant Swire Coca-Cola discriminated against Mr. Yatribi, in violation

   of section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by subjecting him to

   discrimination, and by creating and tolerating a hostile work environment based on

   his race, national origin, and religion.




                                              20
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 21 of 28




      118.   The offensive conduct described in the preceding paragraphs was and is

   sufficiently severe or pervasive to have altered the terms and conditions of

   employment for Mr. Yatribi.

      119.   The discrimination and hostile work environment to which Mr. Yatribi was

   subjected was perpetrated by Defendant’s management employees with supervisory

   authority over Plaintiff and occurred on a frequent and routine basis over a

   substantial period of time.

      120.   Defendant knew or should have known of the hostile work environment

   because the highest serving managers in the company engaged in the harassing

   conduct, and other managers, supervisors, and employees observed it. The

   harassment was frequent and notorious in nature, and Plaintiff complained about it.

   Moreover, Plaintiff’s complaints were investigated by the highest officers in

   Defendant’s Human Resources Department.

      121.   Defendant failed to take prompt or effective action to prevent, correct, or

   remedy the hostile work environment.

      122.   The effect of the practices complained of above has been to deprive Mr.

   Yatribi of equal employment opportunities and otherwise adversely affect his status

   as an employee, because of his race, national origin, and religion.

      123.   The unlawful employment practices complained of above were intentional.

      124.   The unlawful employment practices complained of above were done with

   malice or reckless indifference to Mr. Yatribi’s federally protected rights.




                                            21
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 22 of 28




      125.     As a result of the events and actions described above, Mr. Yatribi was

   deprived of equal employment opportunities, experienced emotional pain, suffering,

   inconvenience, loss of enjoyment of life, and humiliation, and was and is otherwise

   adversely affected because of his race, national origin, and religion.

                                 SECOND CLAIM FOR RELIEF
                                     42 U.S.C. § 2000e-2(a)
                               Failure to Promote Under Title VII

      126.     The allegations in the foregoing paragraphs are hereby incorporated by

   reference.

      127.     Saad Yatribi is a practicing Muslim and individual of Arab and Middle

   Eastern descent.

      128.     Defendant Swire Coca-Cola discriminated against Mr. Yatribi, in violation

   of section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by subjecting him to

   discrimination, and by failing to promote him based on his race, national origin, and

   religion.

      129.     Mr. Yatribi applied for and was qualified for the area sales manager

   position.

      130.     Despite being qualified for the area sales manager position, Mr. Yatribi

   was rejected from the position.

      131.     After Mr. Yatribi was rejected, the area sales manager position was filled

   by a white, non-Muslim, non-Moroccan candidate.




                                            22
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 23 of 28




      132.    The successful candidate, a white male, was given advantages in the

   hiring process with the express purpose of preventing Mr. Yatribi from being

   promoted.

      133.    The effect of the practices complained of above has been to deprive Mr.

   Yatribi of equal employment opportunities and otherwise adversely affect his status

   as an employee, because of his race, national origin, and religion.

      134.    The unlawful employment practices complained of above were intentional.

      135.    The unlawful employment practices complained of above were done with

   malice or reckless indifference to Mr. Yatribi’s federally protected rights.

      136.    As a result of the events and actions described above, Mr. Yatribi was

   deprived of equal employment opportunities, experienced emotional pain, suffering,

   inconvenience, loss of enjoyment of life, and humiliation, and was and is otherwise

   adversely affected because of his race, national origin, and religion.

                               THIRD CLAIM FOR RELIEF
                                 42 U.S.C. § 2000e-3(a)
                               Retaliation Under Title VII

      137.    The allegations in the foregoing paragraphs are hereby incorporated by

   reference.

      138.    Defendants engaged in unlawful employment practices in the State of

   Colorado in violation of Section 704 of Title VII, 42 U.S.C. § 2000e-2(a), by

   retaliating against Plaintiff in response to his protected activity.




                                              23
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 24 of 28




      139.   Plaintiff engaged in protected activity under § 704 of Title VII, by opposing

   what he reasonably believed was an unlawful discriminatory employment practice

   based on his race, national origin, and religion.

      140.   Plaintiff opposed and complained about discrimination and harassment

   based on his race, national origin, and religion by Swire’ Coca-Cola’s managers.

      141.   Mr. Yatribi reported the harassment on multiple occasions and to multiple

   Swire Coca-Cola managers and human resources employees.

      142.   Defendant, acting through its officials, managers, supervisors, and other

   employees, retaliated against Mr. Yatribi by, among others, failing to promote him to

   the area sales manager position, disciplining him in response to his complaints of

   discrimination, and ultimately terminating him after he filed a Charge of

   Discrimination with the EEOC.

      143.   The effect of the practices complained of in the forgoing paragraphs has

   been to deprive Plaintiff of equal employment opportunities and otherwise adversely

   affect his status as an employee because he engaged in protected activity.

      144.   The unlawful employment practices complained of in the foregoing

   paragraphs were intentional.

      145.   The unlawful employment practices complained of above were done with

   malice or with reckless indifference to Mr. Yatribi’s federally protected rights.

      146.   As a result of the events and actions described above, Plaintiff was

   deprived of equal employment opportunities, experienced emotional pain, suffering,




                                            24
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 25 of 28




   inconvenience, loss of enjoyment of life, humiliation, and were and is otherwise

   adversely affected because of Defendant’s unlawful retaliation.

                            FOURTH CLAIM FOR RELIEF
                                 42 U.S.C. § 1981
                   Hostile Work Environment Under Section 1981

      147.   The allegations in the foregoing paragraphs are hereby incorporated by

   reference.

      148.   Saad Yatribi is of Arab and Middle Eastern descent.

      149.   Mr. Yatribi was subjected to offensive racial epithets and slurs that were

   sufficiently severe or pervasive as to alter the terms and conditions of his

   employment.

      150.   Swire Coca-Cola, and its management, were aware of the racial jokes and

   racial slurs because Mr. Yatribi filed internal complaints.

      151.   Defendant failed to take reasonable measures to prevent and promptly

   remedy the racially and ethnically hostile work environment.

      152.   Defendant failed to take corrective actions appropriate to remedy the

   racially hostile work environment.

      153.   As a result of Defendant’s conduct, Mr. Yatribi was subjected to a hostile

   and abusive workplace.

      154.   The effect of the practices complained of in the forgoing paragraphs has

   been to deprive Plaintiff of his right to make and enforce contracts, and the

   enjoyment of the enjoyment of the benefits of employment, and otherwise adversely

   affect his status as an employee in violation of 42 U.S.C. § 1981.



                                            25
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 26 of 28




      155.   The unlawful practices described above were intentional.

      156.   The unlawful employment practices complained of above were done with

   malice or with reckless indifference to Mr. Yatribi’s federally protected rights.

      157.   Mr. Yatribi has and continues to suffer emotional pain, suffering,

   inconvenience, mental anguish, anxiety, depression, loss of enjoyment of life, and

   other non-pecuniary losses as a direct result of Defendant’s racial discrimination.

                                  FIFTH CLAIM FOR RELIEF
                                        42 U.S.C. § 1981
                                Retaliation Under Section 1981

      158.   The allegations in the foregoing paragraphs are hereby incorporated by

   reference.

      159.   Plaintiff opposed discrimination and harassment based on his race by

   Swire Coca-Cola’s managers that he reasonably believed were unlawful under 42

   U.S.C. § 1981.

      160.   Mr. Yatribi reported the racial harassment on multiple occasions and to

   multiple Swire Coca-Cola managers and human resources employees.

      161.   Defendant, acting through its officials, managers, supervisors, and other

   employees, retaliated against Mr. Yatribi by, among others, failing to promote him to

   the area sales manager position, disciplining him in response to his complaints of

   discrimination, and ultimately terminating him after he filed a Charge of

   Discrimination with the EEOC.

      162.   Defendant acting through its officials, managers, supervisors, and other

   employees, treated Mr. Yatribi more adversely than his similarly situated



                                            26
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 27 of 28




   counterparts who did not take part in protected conduct opposing race discrimination

   in the workplace.

       163.    The effect of the practices complained of in the forgoing paragraphs has

   been to deprive Plaintiff of his right to make and enforce contracts, and the

   enjoyment of the benefits of employment, and otherwise adversely affect his status

   as an employee because he engaged in activity protected by 42 U.S.C. § 1981.

       164.    The unlawful employment practices complained of in the foregoing

   paragraphs were intentional.

       165.    The unlawful employment practices complained of above were done with

   malice or with reckless indifference to Mr. Yatribi’s federally protected rights.

       166.    Defendant’s retaliatory actions did cause and continue to cause Mr. Yatribi

   to suffer emotional pain, suffering, inconvenience, mental anguish, anxiety,

   depression, loss of enjoyment of life, and other non-pecuniary losses.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Saad Yatribi requests the Court enter judgment for the

following relief:

       a.      All declaratory relief and injunctive relief, as appropriate;

       b.      Actual economic damages as established at trial;

       c.      Compensatory damages, including but not limited to those for future

pecuniary and non-pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, medical bills, and other non-pecuniary losses;




                                              27
Case 1:20-cv-01455-MEH Document 1 Filed 05/21/20 USDC Colorado Page 28 of 28




       d.     Punitive damages for all claims as allowed by law in an amount to be

determined at trial;

       f.     Pre-judgment and post-judgment interest at the highest lawful rate;

       g.     The maximum tax-offset permitted by law;

       h.     Attorneys’ fees and costs; and

       i.     Such further relief as justice requires.

       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

Respectfully Submitted: May 21, 2020




                                                         RATHOD ǀ MOHAMEDBHAI LLC

                                                         s/ Nicholas A. Lutz
                                                         Nicholas A. Lutz
                                                         Iris Halpern
                                                         2701 Lawrence St., Suite 100
                                                         Denver, CO 80205
                                                         (303) 578-4400 (t)
                                                         (303) 578-4401 (f)
                                                         nl@rmlawyers.com
                                                         ih@rmlawyers.com

                                                         ATTORNEYS FOR PLAINTIFF




                                             28
